Fourth Court of Appeals
                                San Antonio, Texas
                                     October 19, 2018

                                   No. 04-18-00554-CV

                           MO-VAC COMPANY OF ALICE,
                                   Appellant

                                             v.

      MICHAEL MYANE LP d/b/a Pipeline Measurement Co., LP and Michael Myane
                             Management, LLC,
                                 Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-04-54479-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       Sonia Trevino’s Notification of Late Reporter’s Record is this date NOTED. Time is
extended to November 13, 2018.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court